Order entered May 15, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-11-01501-CR
                                   No. 05-11-01502-CR

                           KEVEN C. CALDWELL, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 363rd Judicial District Court
                                  Dallas County, Texas
                   Trial Court Cause Nos. F09-25227-W & F09-72926-W

                                         ORDER
       Before the Court is Keven C. Caldwell’s April 10, 2013 Motion to Request Trial

Transcripts in Order to File Pro Se Appeal Brief and/or Petition for Discretionary Review.

Caldwell filed his petition for discretionary review on April 29, 2013. Accordingly, we DENY

this motion as moot.


                                                   /s/   ROBERT M. FILLMORE
                                                         JUSTICE